                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       Docket No. 3:16-CR-20
                                               )
MARK HAZELWOOD,                                )       Judge Collier
SCOTT WOMBOLD, and                             )
HEATHER JONES                                  )

                  UNITED STATES UNOPPOSED MOTION TO MODIFY
                         SCHEDULING ORDER [DOC. 1004]

        Comes now the United States of America, by and through Francis M. Hamilton III,

Acting United States Attorney, and David P. Lewen, Jr., Perry H. Piper, and Brian P. Samuelson,

Assistant United States Attorneys, and hereby moves this Honorable Court to modify the

Scheduling Order (R. 1004, Scheduling Order), filed in this matter as outlined below. The

undersigned have confirmed that counsel for Hazelwood, Wombold, and Jones do not oppose the

proposed scheduling modification outlined below.

        For cause, the United States asserts that the undersigned is the lead prosecutor in the

matter of United States v. Alim Turner, et. al., United States District Court No. 3:19-CR-151,

which is a complex, multi-defendant Vice Lord gang matter scheduled for trial beginning July 7,

2021, before U.S. District Judge Thomas A. Varlan in Knoxville. The Turner et al trial is

anticipated to last approximately 4-6 weeks.

        In light of the Turner et al trial, and so that the undersigned may have adequate time to

review and respond to the Hazelwood et al pretrial motions, the requested scheduling

modifications, to which all parties agree, are limited to paragraph 2(b) – Pretrial Motions Under

Fed. R. Crim P. 12(b)(3) of the Scheduling Order (R. 1004), as follows:

     1. All motions under Fed. R. Crim. P. 12(b)(3) shall be filed on or before August 2, 2021.


                                                   1

Case 3:16-cr-00020-CLC-HBG Document 1014 Filed 05/21/21 Page 1 of 2 PageID #:
                                  23772
   2. Responses shall be filed on or before September 2, 2021.

   3. Replies shall be filed on or before September 23, 2021.

   4. If the Court determines a hearing is necessary, a hearing will be held on or about

       October 21, 2021.

All other deadlines, including those in paragraph 2(a) of the Scheduling Order, to stay the same.


   Respectfully submitted, this the 21st day of May, 2021.

                                             FRANCIS M. HAMILTON III
                                             ACTING UNITED STATES ATTORNEY

                                             By: s/David P. Lewen, Jr.
                                             David P. Lewen, Jr., AL Bar # 2658I68L
                                             David.Lewen@usdoj.gov
                                             Perry H. Piper, TN Bar # 013384
                                             Perry.Piper@usdoj.gov
                                             Brian P. Samuelson, AK Bar # 1403015
                                             Brian.Samuelson@usdoj.gov
                                             Assistant United States Attorneys
                                             800 Market Street, Suite 211
                                             Knoxville, Tennessee 37902
                                             (865) 545-4167




                                                2

Case 3:16-cr-00020-CLC-HBG Document 1014 Filed 05/21/21 Page 2 of 2 PageID #:
                                  23773
